Exhibit 3.1 Wyoming Secretary of State State Capitol Building, Room 110 200 West 24th Street Cheyenne, WY 82002-0020 For Office Use Only Ph. 307.777.7311 Fax 307.777.5339 Email: business@state.wy.us Profit Corporation Articles of Amendment 1. Corporation name: Sierra Ventures Inc. 2. Article(s) One is amended as follows: The Name of the Corporation is: Lucky Boy Silver Corp. 3. If the amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself which may be made upon facts objectively ascertainable outside the articles of amendment. N/A 4. The amendment was adopted on. 12/25/2009 . (Date – mm/dd/yyyy) 5. If the amendment was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors as the case may be and that shareholder approval was not required. OR If approval was required by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this act and by the articles of incorporation. The amendment was duly approved by the shareholders in the manner required by this act and by the articles of incorporation. Wyoming Secretary of State State Capitol Building, Room 110 Max Maxfield, WY Secretary of State 200 West 24th Street FILED: 02/05/2010 09:42 AM Cheyenne, WY 82002-0020 Original ID: 2006-000523895 Ph. 307.777.7311 Amendment ID: 2010-000824243 Fax 307.777.5339 Email: business@state.wy.us 6. If an amendment was approved by the shareholders: (A) The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment: common shares ; and the number of votes of each voting group indisputably represented at the meeting: AND (B) Either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment OR the total number of undisputed votes cast for the amendment by each voting group and a statement that the number of votes cast for the amendment by each voting group was sufficient for approval by that voting group: 6,000,000 voted for. 7. If the amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself: Signature: Date: 12/25/2010 (mm/dd/yyyy) Print Name: Ken Liebscher Title President Contact Person Ken Liebscher Daytime Phone Number (360) 820-1142 Email: kenliebscher@hotmail.com Checklist þFiling Fee: $50.00 Make check or money order payable to Wyoming Secretary of State. oThe Articles of Amendment may be executed by the Chairman of the Board, President or another of its officers. oPlease submit one originally signed document and one exact photocopy of the filing.
